Case 20-10343-LSS Doc 3698 Filed 05/12/21 Page1of3 rY) Ay 4 (S+

sai >>. |
(t (been CLAIMS a
® i OCT ILED
YOu R Wonro®,
MY NAMe IS

 

      

     
 

  
 

Dau wWriding Fou THis  letsesistatce og RE Rour:
You My StoCY, Unem Was ([\ M4e.crao
UPD T WAS Molesten BY MY Cue
Stor Des Leader ys /ast pane

  

     

UW0vLD +Aell Nim To. StoP- HE TheetTenL’
ME That 12 7 top Anwy one that
He WoOVLID MoreT ME- us LORS Vory
SCarp tnet HE (douLD NU2eT me

© Vro's (oHeY TT Have Keot Au oF Tis
“Tn Side AnD D/pD AJO+ Sau Amu 4 long 4
Ulyn SOMe dne THeLChe, ME & Thiggee
Mer YT (Aelterr M YU Severe De PIire SSton)

WPS Cawsen BetMSe OF Ynar MR
Dd OMe

‘V7 7 ( - » {
Wows Ofer Fo Pree ME OP UY
Tove Wine  Uner mi

 
      
    
  

\ ros lea
WAS Devi Mi HOME

   
 

MY WOvinp

TA ‘

TAwe ME Td d1s

 
Case 20-10343-LSS Doc 3698 Filed 05/12/21 Page2of3

TO One OF MY Coe Scart -

M C€ Ly rG $ 1Y) 2 SACS Ow A Park Monat ( wece £
Com plete Ic CC leaned 80T Awb Mk
wore Aone, WO One ine

 
 

Ot M2 i OMe Rests
NO Mme ln Urerw He

LOE NT “To =

Lt Wan) & You For Your Ti me
Your Konet For Natuwg9 The.
Time Ib REAO MY Story

\f >

XK >

 

 
  

ahi ce | av ;
te reteiN BSA SanikyPicy

Sea
“aoe U As Ke Ae S\reet
AL U.G.wiS.
LM! N a O N O ou
1980 \

LD }

1asOi-soz4aas VadaPUNY Uppy dag petyobdy badd gy Ubf yoy) ot Eppa dfe fy plapeadal]

Case 20-10343-LSS Doc 3698 Filed 05/12/21 Page3of3

 

 
